UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8088



KEITH L. WILLIAMS,

                                            Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND, J. Joseph Curran, Jr.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-1675-S)


Submitted:   April 19, 2002                    Decided:   May 1, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith L. Williams, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Celia Anderson Davis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith L. Williams appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.   See Williams v. Stouffer,

No. CA-01-1675-S (D. Md. Nov. 9, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2